DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a cutting device, classified in A61B 17/32002.
II. Claims 9-12, drawn to method of fabricating a surgical cutting device, classified in A61B 2017/00526.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by materially different process, such as injection molding.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stefanie Kwong on 25 March 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 3, 4, and 5 are objected to because of the following informalities:
In line 5 of claim 3, “the proximal section” should read “a proximal section”
In line 1 of claim 4, “window orientation hub” should read “a window orientation hub”
In line 1 of claim 5, “the window orientation hub” should read “a window orientation hub”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinberg et al. (US 4,598,710) in view of Thimsen et al. (US 4,844,064).
Regarding claim 1, Kleinberg discloses cutting device for use with a powered surgical tool (col. 1, element 34), comprising: an outer blade including a tubular body (fig. 3, element 21), a planar distal end cap 23, and a cutting window 25 formed in the distal end cap; an inner blade 22 including a cutting tip 46, wherein the inner blade is co-axially disposed within the outer blade along a longitudinal axis with the cutting tip is rotatably exposed (see fig. 4) at the cutting window; an outer hub assembly (see fig. 1, portion of element 18 connected to element 21) assembled to the outer blade; and an inner hub assembly (portion of element 18 that controls element 21) assembled to the inner blade.
Kleinberg discloses the invention essentially as claimed except wherein the inner hub assembly biases the cutting tip toward the distal end cap. Thimsen teaches a cutting tip (fig. 3, element 18) positioned in a tubular body 14 wherein the cutting tip is biased distally with a spring (fig. 2, element 50), in order to constantly urge the cutting tip toward the distal end (col. 5, ll. 7-11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kleinberg with a spring as taught by Thimsen, in order to constantly urge the cutting tip toward the distal end. Examiner notes that the outer hub assembly in Thimsen would be include element 12 while the inner hub assembly would include element 32.
Regarding claim 6, an interior surface of the distal end cap (Kleinberg; fig. 10a, element 23) intersects an inner surface of the tubular body at a 90 degree angle.
Regarding claim 7, the inner hub assembly includes a spring (Thimsen; fig. 2, element 50), and wherein the spring biases the inner blade toward the distal end cap.
Regarding claim 8, an interior surface of the outer blade (Kleinberg; fig. 10a, element 21) is smooth adjacent to the cutting window.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinberg in view of Thimsen as applied to claim 1 above, and further in view of Mark et al. (US 2012/0157879).
Regarding claim 2, Kleinberg discloses the invention essentially as claimed except for a window orientation assembly configured to selectively orient the cutting window radially around the longitudinal axis with respect to the inner hub assembly and the outer hub assembly. Mark teaches a window orientation assembly (fig. 19, elements 60 and 88) configured to radially orient the cutting window of an outer sheath (fig. 14, element 49) relative to the remainder of the handle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kleinberg with a window orientation assembly as taught by Mark, in order to cut tissue in different radial directions without rotating the entire device. Though not discussed in the specification, examiner notes that Figure 1 of Kleinberg also appears to show a dial for controlling rotation of the outer sheath.
Regarding claim 3, the window orientation assembly comprises: a tubular shaft (Mark; fig. 19, element 88) having a proximal end and a distal end, the tubular shaft coaxially extending around the outer blade 44, the proximal end disposed adjacent to the proximal section of outer blade and within the outer hub assembly (see fig. 2, element 54); a window orientation hub (fig. 19, element 60) disposed around the distal end of the tubular shaft; and a sealing ring (paragraph 0104; the adhesive) disposed around the distal end of the outer blade to fluidly seal the outer blade and the tubular shaft.
Regarding claim 4, the window orientation hub (Mark; fig. 19, element 60) is disposed along the outer blade 44 adjacent to the outer hub assembly (see fig. 2, element 54).
Regarding claim 5, the window orientation hub (Mark; fig. 19, element 60) is configured for manual manipulation. Examiner notes that an exposed rotation dial is fully capable of manual manipulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.W/Examiner, Art Unit 3771                                                                                                                                                                                                        /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771